NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                          FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

 VARDAN ADAMYAN,                                  No. 06-75169

               Petitioner,                        Agency No. A075-701-063

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Vardan Adamyan, a native and citizen of Armenia, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KN/Research
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings, Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007), and

we review de novo constitutional claims, Rivera v. Mukasey, 508 F.3d 1271, 1274-

75 (9th Cir. 2007). We deny the petition for review.

       Substantial evidence supports the agency’s finding that there were material

inconsistencies and omissions between Adamyan’s testimony and asylum

application regarding when, why, and where the police arrested him. See Li v.

Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004) (“An adverse credibility ruling will be

upheld so long as identified inconsistencies go to the heart of [the] asylum claim.”)

(citation and internal quotation omitted); Alvarez-Santos v. INS, 332 F.3d 1245,

1254 (9th Cir. 2003). In the absence of credible testimony, Adamyan failed to

establish he is eligible for asylum or withholding of removal. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       Substantial evidence also supports the agency’s denial of CAT relief because

Adamyan failed to establish that it is more likely than not he will be tortured in

Armenia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

       Finally, we deny Adamyan’s due process contention because he failed to

demonstrate prejudice in the IJ’s handling of the hearing. See Ortiz v. INS, 179


KN/Research                                2                                    06-75169
F.3d 1148, 1153, (9th Cir. 1999) (due process challenges require a showing of

prejudice to succeed).

       PETITION FOR REVIEW DENIED.




KN/Research                             3                                   06-75169